DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
Status of Claims
Claims 1, 3-5, and 7-20 are currently amended. 
Claim 2 was previously presented. 
Claim 6 is canceled.
Claim 21 is new. 
Claims 1-5 and 7-21 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 15-16 “With regards to the second of the categories pertaining to methods of organizing human activity, the 2019 Guidelines have defined this category as including only claims which recite -- on their own or per se -- fundamental economic principles or practices, commercial or legal interactions, legal obligations, managing personal behavior or relationships, or interactions between people. See 2019 Guidelines, section I, p. 10. The Examiner, in regard to claims 1-20, states that "[t]he limitations . .. recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe creating and processing workflows in an organization." However, the Applicant respectfully disagrees. 
The current claims do not fall within this category since the claims recite numerous limitations that go far and beyond any per se recitations of such methods for organizing human activity. Instead, the claims are directed towards a particular arrangement and approach to performing computing workflows that does not require human modification of relevant workflow models to account for hierarchy changes as discussed above (e.g., identifying and executing a workflow by using an adaptive workflow model that referentially links to a hierarchy model enabling the workflow to dynamically adapt to changes in the hierarchy model without requiring modification of the workflow model.) Additionally, the claims recite an approach that includes splitting the request for the workflow and processing both the splits using the same workflow model”
The examiner respectfully disagrees.
The present independent claims recite “identifying a workflow for a request based at least in part on an input, wherein the workflow corresponds to a workflow model stored in a first storage device accessible to a first computing system, the workflow comprises at least a first workflow stage and a second workflow stage that correspond to the same workflow model, the request comprises at least a first item and a second item that correspond to first data to be created or modified on the first computing system by execution of the workflow on the first computing system, the execution of the workflow for the request corresponds to second data in a hierarchy model stored in a second database on a second computing system, and the hierarchy model having a plurality of nodes that is represented by a plurality of database table entries in the second database, wherein one or more columns of the second database store relationship data of the plurality of nodes; determining, during execution of the workflow, that the first workflow stage is dependent on the hierarchy model in the second database on the second computing system based on a presence of a link to the hierarchy model in the second database on the second computing system; and adaptively executing, after a change in the second data in the hierarchy model comprising updating, adding, or removing an entry of the plurality of database table entries in the second database on the second computing system  separate from the first data on the first computing system, the workflow based on at least the hierarchy model without amending the same workflow model at least by: determining whether the execution of the workflow entering the first workflow stage is to be split based in part or in whole upon stage criteria for the first workflow stage, wherein the determination is based in part on information retrieved from the hierarchy model corresponding to the changed entry; and splitting, when it is determined that the request is to be split, the request at least by: maintaining the first item that does not satisfy the stage criteria in the request; generating a different request for the second item that satisfies the stage criteria; processing the request at the first workflow stage with the same workflow model for the first item; and processing the different request at the first workflow stage with the same workflow model for the second item”. 
The Examiner asserts that claim 1 is executing workflow by searching hierarchies in databases and by determining whether or not the workflow is to be split. Execution of the workflow is depending on a hierarchy. A change in the hierarchy results in a change in the workflow execution. The present claims are executing workflows by searching databases. This is organizing human activities because it is simply managing personal behavior or relationships or interactions between people. Finally, since the claims are executing workflows, the claims recite enumerated methods for organizing human activity.
As a result, the Examiner asserts that the present claims are directed to organizing human activities and they are abstract.
2) Regarding applicant’s arguments on page 18 “Therefore, even if it is argued that the claims are directed to a judicial exception (which they are not, as discussed above), Applicant respectfully asserts that the claims clearly integrate the claim recitations into a practical application. Without repeating all of the arguments provided above, it is noted that the claims recite the practical application of identifying and executing a workflow using an adaptive workflow model that referentially links to a hierarchy model enabling the workflow to dynamically adapt to changes in the hierarchy model without requiring modification of the workflow model. Since the claims as a whole integrate into a practical application of any possible exception, Applicant respectfully submits that the claims recite eligible subject matter”
The examiner respectfully disagrees.
identifying and executing a workflow using an adaptive workflow model that referentially links to a hierarchy model enabling the workflow to dynamically adapt to changes in the hierarchy model without requiring modification of the workflow model is nothing but executing a workflow by referencing to databases and changing the workflow according to changes in hierarchies in the databases as explained above.
As a result, the Examiner does not agree that the present limitations in the independent claims integrate the claims into a practical application..
3) Regarding applicant’s arguments on page 18 “Like the claims at issue in DDR Holdings, the claims of the instant patent application address a technology related challenge in two specific ways”
The examiner respectfully disagrees.
Examiner would like to respectfully note that the current claims are distinguishable from DDR Holdings, where the court found the claims to be patent eligible because they were rooted in computer technology. In DDR Holdings, the court found the claims to be patent eligible because the claims recites the solution of a hybrid webpage that co-displays the look and feel of the first website with the desired content from the second website. The court found such solution to be rooted in computer technology because there was no other way to accomplish such solution. The computer was an essential part of performing the solution. On the other hand, the current claims as they are currently presented, the computer components are not an essential part in accomplishing the business process described in the claims. Although the current claims recites functions performed by a computer system, such functions are merely reciting referencing to databases when executing a workflow which is abstract because it is only searching by a computer.
4) Regarding applicant’s arguments on page 20 “The claims are not abstract because they provide a specific implementation of a solution to a problem in the software arts as interpreted under Enfish LLC.”
The examiner respectfully disagrees.
In Enfish, the Court found the claims to be 101 eligible because the claims claimed a specific asserted improvement in computer capabilities (i.e, the self-referential table for computer database). To make their determination of whether the claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. The court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. On the other hand, here, the current claims are not directed to improving a computer or technological process. The current claims are directed towards executing workflows by referencing databases. The computer/mobile device in this case, is only linked (added post-hoc) to the business process to automate it and nothing more. It does not improve the functioning of the computer itself or another technical field.  These claimed features are generic components of the computer itself. In other words, the claims do not claim anything specific or that differentiates the limitations claimed from limitation of a generic computer/database. Therefore, any improvements or increased performance/efficiency claimed by the Applicant is an inherent quality of the linking of the abstract idea to these generic computer components. The increased performance and efficiency is not exclusive to the current claimed invention or the use of the specific rules claimed. Therefore, claim 1 is distinguishable from Enfish and not patent eligible.
5) Regarding applicant’s arguments on page 21 “Like the claims at issue in Bascom, the independent claims, when taken as an ordered combination of claim limitations, transform the alleged abstract idea into a particular practical application that utilizes a workflow model, stored separately from a linked hierarchy model, that is dynamically adaptable to reflect changes in the linked hierarchy model. See Application paragraph [0040]- [0047]. This unconventional and non-generic arrangement results in a configurable workflow model that negates the need to generate and manage individual workflows for constantly changing hierarchy models and varying user requests. See Application paragraph [0036]- [0037]. In turn, this reduces the workflow processing time, lowers the skill set requirements of users implementing a workflow, and reduces the effort required to maintain numerous redundant workflows in a computing system. See Application paragraph [0120] & [0008]”
The examiner respectfully disagrees.
In Bascom, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. In other words, it is impossible to perform the claims without the use of the internet because no analog version of the problem existed prior to the internet. Bascom is distinguishable from the present claims because the present claims are merely linking the combination of the conventional and routine computer components to the abstract idea in order to solve a business problem, while in Bascom, the abstract idea is necessarily rooted in the combination of the conventional and routine computer components. 
Accordingly, and based on the above arguments the Examiner maintains the rejections of the pending claims under 35 USC § 101 in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-5 and 7-21 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-5 and 7-21 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of creating and processing a workflow. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “identifying a workflow for a request based at least in part on an input, wherein the workflow corresponds to a workflow model, the workflow comprises at least a first workflow stage and a second workflow stage that correspond to the same workflow model, the request comprises at least a first item and a second item that correspond to first data to be created or modified by execution of the workflow, the execution of the workflow for the request corresponds to second data in a hierarchy model, and the hierarchy model having a plurality of nodes that is represented by a plurality of database table entries, wherein one or more columns of the second database store relationship data of the plurality of nodes; determining, during execution of the workflow, that the first workflow stage is dependent on the hierarchy model based on a presence of a link to the hierarchy model; and adaptively executing, after a change in the second data in the hierarchy model comprising updating, adding, or removing an entry of the plurality of database table entries separate from the first data, the workflow based on at least the hierarchy model without amending the same workflow model at least by: determining whether the execution of the workflow entering the first workflow stage is to be split based in part or in whole upon stage criteria for the first workflow stage, wherein the determination is based in part on information retrieved from the hierarchy model corresponding to the changed entry; and splitting, when it is determined that the request is to be split, the request at least by: maintaining the first item that does not satisfy the stage criteria in the request; generating a different request for the second item that satisfies the stage criteria; processing the request at the first workflow stage with the same workflow model for the first item; and processing the different request at the first workflow stage with the same workflow model for the second item”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe creating and processing workflows in an organization. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 13 and 17 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 13 and 17 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-5, 7-12, 14-16, and 18-21 recite certain methods of organizing human activity because the claimed elements describe processing a workflow using a hierarchy model. As a result, claims 2-5, 7-12, 14-16, and 18-21 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “computer implemented method”, “stored in a first storage device accessible to a first computing system”, “second database”, “second computing system”, “stored in a second database on a second computing system”. When considered in view of the claim as a whole, the computer implemented method merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 13 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor”, and “stored in a storage device accessible to a first computing system”,  and claim 17 further recites “A system, comprising: a memory having stored thereon a sequence of instructions; and a processor”, and “stored in a storage device accessible to a first computing system”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 13 and 17 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-5, 7-12, 14-16, and 18-21 include additional elements beyond those recited by independent claims 1, 13, and 17. The additional elements in the dependent claims include “first computer system”, “second computer system”, “one or more database objects in the first database on the first storage device of the first system” as in claim 4, “graphical user interface at a user station” as in claim 5, “second database” as in claim 7, “a user device” and  “first system with an application server over a middleware server”, “application server”, “first computing system” as in claim 11, “first computing system”, “second computing system”, “first application on the first system using one or more application programming interface (API) calls”, “first database and the second database”, “backend database server”, “first system for the first storage device and the second system for the second storage device”, and “an application server” as in claim 12, “first database”, “second computing system” as in claim 14, “first storage device of the first system”, “first database”, “first computing system”, “second computing system”, as in claim 19. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea.
As a result, claims 2-5, 7-12, 14-16, and 18-21 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “computer implemented method”, “stored in a first storage device accessible to a first computing system”, “second database”, “second computing system”, “stored in a second database on a second computing system”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 13 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor”, and “stored in a storage device accessible to a first computing system”,  and claim 17 further recites “A system, comprising: a memory having stored thereon a sequence of instructions; and a processor”, and “stored in a storage device accessible to a first computing system”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 13 and 17 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-5, 7-12, 14-16, and 18-21 include additional elements beyond those recited by independent claims 1, 13, and 17. The additional elements in the dependent claims include “first computer system”, “second computer system”, “one or more database objects in the first database on the first storage device of the first system” as in claim 4, “graphical user interface at a user station” as in claim 5, “second database” as in claim 7, “a user device” and  “first system with an application server over a middleware server”, “application server”, “first computing system” as in claim 11, “first computing system”, “second computing system”, “first application on the first system using one or more application programming interface (API) calls”, “first database and the second database”, “backend database server”, “first system for the first storage device and the second system for the second storage device”, and “an application server” as in claim 12, “first database”, “second computing system” as in claim 14, “first storage device of the first system”, “first database”, “first computing system”, “second computing system”, as in claim 19. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims  2-5, 7-12, 14-16, and 18-21 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Morinville; Paul V. (US 20090182607 A1), it discloses the invention comprises a business process management system which is configured to utilize both an organizational structure and a role structure to identify positions within a company. These data structures, used in combination, may enable the efficiency of business processes to be improved in a number of ways. For example, signature looping processes can be configured to identify approvers or other participants in a business process based upon their roles in the company, and not simply their positions within the organization, Sharma; Ranjan et al. (US 20150229778 A1), it discloses a "branch" is one of several alternative paths of a workflow that is selected for execution following evaluation of a DP (decision point). A "span" is a sequence of two or more SIBs within a branch (without involving a DP). The overall relationship is as follows: [0051] The OFCS provides the framework to run one or more workflows; [0052] A workflow represents the charging logic, starting with the input (e.g., charging request) and finishing with a CDR; [0053] A workflow includes one or more branches; [0054] A workflow with a single branch includes one or more SIBs executed sequentially; [0055] A workflow with more than one branch includes at least one decision point (DP) that selects the branch to be executed based on evaluation criterion; [0056] A branch includes zero or more spans, and additionally, zero or more SIBs; [0057] A span consists of two or more SIBs, Du Fosse; Eric Denis (US 20100293027 A1) it discloses FIG. 2 shows an example of a Work Package 20 showing a split workflow pattern, where the task action activities 22 and 24 are split based on an alternative workflow path identified as "if Else Activity", Kang; Chih-Chiang et al. (US 20060047555 A1) it discloses Courtesy copies of the workflow object can also be sent to readers 135 whose approval is not required. Since the routing path to the various managers, i.e. to current processors 130, is fixed by authorization engine 105 at the time the workflow object is submitted, problems can result if the hierarchy changes after submission of the workflow object and prior to approval. Current processors or managers that should no longer receive a particular workflow object may still receive the object. Managers or readers who have left the organization or changed positions within the organizational may still receive the workflow object even though they are no longer authorized to do so. If a current processor no longer exists, then it is possible that no one has processing authority for a particular workflow object. With the conventional workflow system described above, it is possible that many workflow objects or requests may be misdirected to wrong approval routes. This can lead to wasted time manually correcting the routing and approval path.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623